DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/10/2022 was considered by the examiner.


Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bracket” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the bracket" in line 3.  There is insufficient antecedent basis for this limitation in the claim and the Specification as filed does not provide clarification such that one of ordinary skill in the art would be able to ascertain the details regarding this feature.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 11,480,288 B2) further in view of Stenhouse (US 9,829,151 B1).

Regarding claim 1, Huang discloses a display, comprising: 
a screen (fig. 4A element 2); 
a support (Fig. 1A element 1) connected to the screen (as shown in Fig. 4A) and comprising a top end and a bottom end (as shown in Fig. 1A wherein the portion of element 1 in the negative S1 direction, upward in the figure, is interpreted to be the top end); 
a hanging element (Fig. 1A inclusive of elements 12 and 13) disposed on the top end (as shown in Fig. 1A).
Huang does not expressly disclose a fixing element disposed at the bottom end; wherein when the hanging element is hung on an edge of a plate, the fixing element is fixed on a surface of the plate.
Stenhouse teaches a fixing element (Fig. 6B element 60) disposed at the bottom end of a support (Fig. 6A element 35); wherein when a hanging element (element 70 as depicted in Fig. 8C) is hung on an edge of a plate (Fig. 6A element 15), the fixing element is fixed on a surface of the plate (as discussed in Column 4 lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a fixing element at the bottom end of a support as taught by Stenhouse in the display of Huang in order to ensure that the support hanging element does not disengage from the plate accidentally by locking the support to the plate (as discussed in Stenhouse Column 4 lines 60-65).

Regarding claim 2, Huang in view of Stenhouse discloses the display as set forth in claim 1 above and further wherein the hanging element comprises a first position-limiting portion (inclusive of Huang Fig. 2A element 12) and a second position-limiting portion (Huang Fig. 2A element 13c), the first position-limiting portion is fixed to the top end (as discussed in Huang Column 4 lines 36-41), and the second position-limiting portion and the first position-limiting portion are movable with respect to each other (as discussed in Huang Column 4 lines 5-8); the first position-limiting portion comprises a first sliding portion (Huang Fig. 2A element R), the second position-limiting portion comprises a second sliding portion (Huang Fig. 2A element 131), and the first sliding portion and the second sliding portion are slidable with respect to each other (as discussed in Huang Column 4 lines 22-33).

Regarding claim 3, Huang in view of Stenhouse discloses the display as set forth in claim 2 above and further wherein the second sliding portion is a protruding column (as shown in Huang Fig. 2A element 131), the first sliding portion is a chute (as shown in Huang Fig. 2A), and the protruding column passes through the chute (as described in Huang Column 4 lines 16-21); the protruding column and the support extend along an extension direction (as shown in Huang Fig. 2A as direction D2), the chute extends along an adjustment direction (as shown in Huang Fig. 2A as direction D1), and the adjustment direction and the extension direction are perpendicular to each other (as shown in Huang Fig. 2A).
Huang does not expressly disclose wherein the first sliding portion is a protruding column, the second sliding portion is a chute, however it would have been obvious to one having ordinary skill in the art at the time the invention was made for the first sliding portion to be a protruding column, the second sliding portion to be a chute, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 4, Huang in view of Stenhouse discloses the display as set forth in claim 1 above and further wherein the hanging element further comprises a fixing portion (Huang Fig. 2A element 15b), and the fixing portion selectively fixes or releases the first position-limiting portion and the second position-limiting portion (as discussed in Huang Column 4 lines 62-68 and Column 5 lines 16-22).

Regarding claim 5, Huang in view of Stenhouse discloses the display as set forth in claim 4 above and further wherein the protruding column has a male screw (as shown in Huang Fig. 2A), and the fixing portion further has a female screw (Huang Fig. 2A element 113); the male screw of the protruding column and the female screw of the fixing portion are screwed together (as discussed in Huang Column 4 lines 62-68).

Regarding claim 6, Huang in view of Stenhouse discloses the display as set forth in claim 1 above and further wherein the hanging element comprises a first baffle (Huang Fig. 2A element 111) and a second baffle (Huang Fig. 2A element 132; the first baffle, the second baffle and the support extend along an extension direction (as shown in Huang Fig. 2A wherein the first and second baffles and the support extend in the D2 direction), the first baffle and the second baffle are separated from each other along an adjustment direction (as shown in Huang Fig. 2A wherein the adjustment direction is interpreted as direction D1), and the adjustment direction and the extension direction are perpendicular to each other (as shown in Huang Fig. 2A).

Regarding claim 7, Huang in view of Stenhouse discloses the display as set forth in claim 1 above and further wherein the first position-limiting portion comprises a first baffle (Huang Fig. 2A element 111) and the second position-limiting portion comprises a second baffle (Huang Fig. 2A element 132; the first baffle, the second baffle and the support extend along an extension direction (as shown in Huang Fig. 2A wherein the first and second baffles and the support extend in the D2 direction), the first baffle and the second baffle are separated from each other along an adjustment direction (as shown in Huang Fig. 2A wherein the adjustment direction is interpreted as direction D1), and the adjustment direction and the extension direction are perpendicular to each other (as shown in Huang Fig. 2A).

Regarding claim 9, Huang in view off Stenhouse discloses the display as set forth in claim 1 above.
Huang does not expressly disclose wherein the fixing element comprises a hook, the plate has a hole extending from the surface in a direction away from the display, and the hook and the hole are hooked together.
Stenhouse teaches wherein the fixing element comprises a hook (as shown in Fig. 6A wherein element 60 is shown to have a hook which engages the plate), the plate has a hole extending from the surface in a direction away from the display (as shown in Fig. 2), and the hook and the hole are hooked together (as shown in Fig. 2 wherein the hook is hooked to element 15 and thus to the hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a fixing element at the bottom end of a support as taught by Stenhouse in the display of Huang in order to ensure that the support  hanging element does not disengage from the plate accidentally by hooking the support to the plate (as discussed in Stenhouse Column 4 lines 60-65).

Regarding claim 10, Huang in view of Stenhouse discloses the display as set forth in claim 2 above and further wherein the first position-limiting portion has a terminal surface and a recess (as shown in Fig. 6 at the leader for reference character 12d); the recess extends towards the bottom end from the terminal surface (as shown in Fig. 6).

Regarding claim 11, Huang in view of Stenhouse discloses the display as set forth in claim 2 above and further wherein the support and the second position-limiting portion of the hanging element are movable with respect to each other (as discussed in Huang Column 4 lines 5-8 wherein the support is rigidly connected to the first position limiting portion and as such would be movable with respect to the second position-limiting portion in the same fashion).
Huang does not expressly disclose wherein the bottom end of the support is pivotally connected to the top end of the fixing element.
Stenhouse teaches wherein the bottom end of the support is pivotally connected to the top end of the fixing element (as discussed in Column 4 line 64-Column 5 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to pivotally connect the support with the fixing element as taught by Stenhouse in the display of Huang in order to enable the support to tilt and change a screen angle (as discussed in Stenhouse Column 5 lines 1-5).

Regarding claim 12, Huang in view of Stenhouse discloses the display as set forth in claim 1 above.
Huang does not expressly disclose wherein the bottom end of the support and the fixing element are connected with each other and rotatable around a pivoting axis direction parallel to the extension direction of the surface.
Stenhouse teaches wherein the bottom end of the support and the fixing element are connected with each other and rotatable around a pivoting axis direction (as discussed in Column 4 line 64-Column 5 line 4) parallel to the extension direction of the surface (as shown in Figs. 6B and 6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to pivotally connect the support with the fixing element as taught by Stenhouse in the display of Huang in order to enable the support to tilt and change a screen angle (as discussed in Stenhouse Column 5 lines 1-5).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Stenhouse as applied to claim 1 above, and further in view of ZeosPantera (YouTube video “Z How – Magnetic Monitor Mount”).

Regarding claim 8, Huan in view of Stenhouse discloses the display as set forth in claim 1 above.
Huang does not expressly disclose wherein the fixing element comprises a magnetic element, and the magnetic element of the fixing element and the surface of the plate are bonded by a magnetic attraction force.
ZeosPantera teaches a fixing element which comprises a magnetic element, and the magnetic element of the fixing element and the surface of the plate are bonded by a magnetic attraction force (as shown from time 0:17-0:42 and 1:01-1:20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a magnetic element as the fixing element as taught by ZeosPantera in the display of Huang in order to provide a rapidly attachable and detachable  fixture to a magnetically susceptible plate and provide a simple toolless installation means.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Stenhouse as applied to claim 1 above, and further in view of Wu (CN 105937688 B).

Regarding claim 14, Huang in view of Stenhouse discloses the display as set forth in claim 1 above and further when the base is detached from the support, the screen is hung on an upper edge of the plate (Huang Fig. 4A element 3) through the hanging element (as shown in Huang Fig. 4A).
Huang does not expressly disclose further comprising: a base detachably connected to the bottom end, wherein when the base connects the bottom end, and the base supports the screen.
Wu teaches a display further comprising: a base (Fig. 1A element 148) detachably connected to the bottom end (as discussed in Page 3 line 31 of the provided translation), wherein when the base connects the bottom end, and the base supports the screen (as discussed in Page 3 lines 31-36 of the provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a detachable base connected to the bottom end, as taught by Wu in the display of Huang in order to provide versatility in the use of the display to the user such that a user could choose to place the display on a desk or mount on a plate such as a cubicle wall.


Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 11,480,288 B2) further in view of Wu (CN 105937688 B).

Regarding claim 15, Huang discloses a display, comprising: 
a screen (fig. 4A element 2); 
a support (Fig. 1A element 1) connected to the screen (as shown in Fig. 4A) and comprising a top end and a bottom end (as shown in Fig. 1A wherein the portion of element 1 in the negative S1 direction, upward in the figure, is interpreted to be the top end); 
a hanging element (Fig. 1A inclusive of elements 12 and 13) disposed on the top end (as shown in Fig. 1A) and when a base is not present on the support, the screen is hung on an edge of a plate through the hanging element (as shown in Fig. 4A).
Huang does not expressly disclose a base detachably connected to the bottom end, wherein when the base connects the bottom end, and the base supports the screen.
Wu teaches a display further comprising: a base (Fig. 1A element 148) detachably connected to the bottom end (as discussed in Page 3 line 31 of the provided translation), wherein when the base connects the bottom end, and the base supports the screen (as discussed in Page 3 lines 31-36 of the provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a detachable base connected to the bottom end, as taught by Wu in the display of Huang in order to provide versatility in the use of the display to the user such that a user could choose to place the display on a desk or mount on a plate such as a cubicle wall.

Regarding claim 19, Huang in view of Wu discloses the display as set forth in claim 15 above and further wherein the hanging element comprises a first baffle (Huang Fig. 2A element 111) and a second baffle (Huang Fig. 2A element 132; the first baffle, the second baffle and the support extend along an extension direction (as shown in Huang Fig. 2A wherein the first and second baffles and the support extend in the D2 direction), and the first baffle and the second baffle are separated from each other along an adjustment direction (as shown in Huang Fig. 2A wherein the adjustment direction is interpreted as direction D1), and the adjustment direction and the extension direction are substantially perpendicular to each other (as shown in Huang Fig. 2A).

Regarding claim 2, Huang in view of Wu discloses the display as set forth in claim 15 above and further wherein the hanging element comprises a first position-limiting portion (inclusive of Huang Fig. 2A element 12) and a second position-limiting portion (Huang Fig. 2A element 13c), the first position-limiting portion is fixed to the top end (as discussed in Huang Column 4 lines 36-41), and the second position-limiting portion and the first position-limiting portion are movable with respect to each other (as discussed in Huang Column 4 lines 5-8).


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu as applied to claim 15 above, and further in view of Stenhouse (US 9,829,151 B1).

Regarding claim 16, Huang in view of Wu discloses the display as set forth in claim 15 above.
Huang does not expressly disclose wherein the display further comprises: a fixing element detachably disposed at the bottom end, wherein when the base is detached, the fixing element connects the bottom end and is fixed on a surface of the plate.
Stenhouse teaches a fixing element (Fig. 6B element 60) disposed at the bottom end of a support (Fig. 6A element 35), herein when the base is detached, the fixing element connects the bottom end and is fixed on a surface of the plate (as discussed in Column 4 lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a fixing element at the bottom end of a support as taught by Stenhouse in the display of Huang in order to ensure that the support hanging element does not disengage from the plate accidentally by locking the support to the plate (as discussed in Stenhouse Column 4 lines 60-65).

Regarding claim 17, Huang in view of Wu and Stenhouse discloses the display as set forth in claim 16 above and further the top end of the support and the hanging element are movable with respect to each other for adjusting a distance between the screen and the plate (as discussed in Huang Column 4 lines 5-8 wherein the support is rigidly connected to the first position limiting portion and as such would be movable with respect to the second position-limiting portion in the same fashion).
Huang does not expressly disclose wherein the bottom end of the support is pivotally connected to the fixing element.
Stenhouse teaches wherein the bottom end of the support is pivotally connected to the fixing element (as discussed in Column 4 line 64-Column 5 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to pivotally connect the support with the fixing element as taught by Stenhouse in the display of Huang in order to enable the support to tilt and change a screen angle (as discussed in Stenhouse Column 5 lines 1-5).

Regarding claim 18, Huang in view of Wu and Stenhouse discloses the display as set forth in claim 16 above.
Huang does not expressly disclose wherein the bottom end of the support and the fixing element are connected with each other and rotatable around a pivoting axis direction parallel to the extension direction of the surface.
Stenhouse teaches wherein the bottom end of the support and the fixing element are connected with each other and rotatable around a pivoting axis direction (as discussed in Column 4 line 64-Column 5 line 4) parallel to the extension direction of the surface (as shown in Figs. 6B and 6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to pivotally connect the support with the fixing element as taught by Stenhouse in the display of Huang in order to enable the support to tilt and change a screen angle (as discussed in Stenhouse Column 5 lines 1-5).


Allowable Subject Matter

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841